      Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA,      '
                  Plaintiff,   '
v.                             '                     CIVIL NO.
                               '
LOT THIRTY-FIVE, IN BLOCK ONE  '
OF THE LANDING AT GREATWOOD '
SECTION ONE, FORT BEND COUNTY, '
                    Defendant. '

              VERIFIED COMPLAINT FOR CIVIL FORFEITURE
             IN REM AND NOTICE TO POTENTIAL CLAIMANTS

      The United States of America, Plaintiff, files this action for forfeiture in rem

against the above-captioned defendant real property, which is further described

below. The United States alleges on information and belief as follows:

                              JURISDICTION AND VENUE

      1.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

The defendant property is located in the Southern District of Texas and is within the

jurisdiction of this Court.

      2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355, 1391(b)

and 1395.

                          THE DEFENDANT PROPERTY

      3.     The Defendant Property is real property in Sugar Land, Texas, together

with all improvements, buildings, structures and appurtenances, which is legally
       Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 2 of 7



described as follows:

             Lot Thirty-five (35), in Block One (1) of THE LANDING
             AT GREATWOOD SECTION ONE (1), an addition in
             Fort Bend County, Texas, according to the map or plat
             thereof recorded in Slide No. 1381/A and 1381/B of the
             Plat Records of Fort Bend County, Texas.

The record owners of the Defendant Property are a medical doctor and his wife.

                    STATUTORY BASIS FOR FORFEITURE

       4.    This is a civil action in rem brought to enforce the provisions of 21

U.S.C. § 881(a)(6), which provides for the forfeiture of money and other things of

value furnished or intended to be furnished in exchange for a controlled substance,

all proceeds traceable to such an exchange, and all moneys used or intended to be

used to facilitate a violation of the Controlled Substances Act, 21 U.S.C. § 801, et

seq.

       5.    It is unlawful, pursuant to 21 U.S.C. § 841(a)(1), for any person to

knowingly and intentionally distribute or dispense a controlled substance except as

authorized by law. A medical doctor violates this statute when he or she knowingly

and intentionally distributes or dispenses a controlled substance for no legitimate

medical purpose and not in the usual course of his or her professional medical

practice. Agreements between two or more persons to unlawfully distribute or

dispense controlled substances is prohibited by 21 U.S.C. § 856(a)(1).

       6.    The Defendant Property is subject to forfeiture because it is traceable


                                         2
     Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 3 of 7



to cash furnished in exchange for a controlled substance in violation of the

Controlled Substances Act.

      7.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(A), which provides for the forfeiture of “[a]ny property, real or personal,

involved in a transaction or attempted transaction in violation of section 1956, 1957

or 1960 [of Title 18], or any property traceable to such property.” The felonious

sale of controlled substances constitutes a “specified unlawful activity” under 18

U.S.C. § 1956(c)(7)(A), which incorporates 18 U.S.C. § 1961(1)(D). Conducting a

financial transaction involving more than $10,000 in proceeds of specified unlawful

activity is money laundering in violation of 18 U.S.C. § 1957.

      8.     Therefore, the Defendant Property is also subject to forfeiture under 18

U.S.C. § 981(a)(1)(A) as real property involved in money laundering in violation of

18 U.S.C. § 1957.

                                      FACTS

      9.     The United States alleges that various individuals have been conspiring

and operating Continuous Medical Care and Rehabilitation (“Continuous”) in

Houston, Texas, as a “pill mill” clinic that is participating in the diversion of

controlled substances, including hydrocodone, oxycodone, and carisoprodol.

Generally, many pill mill patients are homeless or impoverished individuals who are

recruited and driven to the clinic by “crew leaders,” who pay them (in cash or drugs)


                                         3
     Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 4 of 7



in exchange for posing as chronic pain patients and obtaining prescriptions for

controlled substances.     The crew leaders provide the cash to pay for the

prescriptions and obtain the controlled substances from the prescriptions.

      10.    The United States alleges that from in or around 2017 to the present,

the physician at Continuous (the “Prescribing Doctor”) has been writing

prescriptions without a legitimate medical purpose and outside the scope of

professional practice. Continuous accepts cash only and charges the supposed

patients—prior to their seeing the Prescribing Doctor—a cash amount based on what

prescription drugs they want a prescription for.

      11.    In exchange for his services writing prescriptions in violation of 21

U.S.C. § 841(a)(1), the Prescribing Doctor is paid a salary by the clinic operators.

The clinic operators deposit many of the Continuous cash payments into a bank

account and then pay the Prescribing Doctor by check. The Prescribing Doctor

generally deposits the checks into a bank account at JP Morgan Chase (“Bank

Account One”). The United States alleges that the Prescribing Doctor’s salary

constitutes or is derived from the cash payments, which are criminal proceeds.

      12.    From February 2017 through March 2018, the Prescribing Doctor

deposited more than $300,000 in criminal proceeds from Continuous into his Bank

Account One. The Prescribing Doctor also has a second account (“Bank Account

Two”) that is funded almost entirely with transfers from Bank Account One.


                                          4
     Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 5 of 7



      13.    On or about March 6, 2018, the Prescribing Doctor transferred

$130,000 from Bank Account One to Bank Account Two. On or about March 7,

2018, the Prescribing Doctor wired $122,843.51 from Bank Account Two to a title

company as a down payment for the purchase of the Defendant Property. The

United States alleges the purchase transaction was a financial transaction involving

more than $10,000 of criminal proceeds, in violation of 18 U.S.C. § 1957.

      14.    The United States alleges that the Defendant Property is subject to

forfeiture as constituting or traceable to funds used or exchanged for a controlled

substance, in violation of 21 U.S.C. § 841(a)(1); and as property involved in money

laundering in violation of 18 U.S.C. § 1957.

                   NOTICE TO ANY POTENTIAL CLAIMANT

      YOU ARE HEREBY NOTIFIED if you assert an interest in the property

subject to forfeiture and want to contest the forfeiture, you must file a verified claim

which fulfills the requirements set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim

must be filed no later than 35 days from the date this Complaint was sent to you in

accordance with Rule G(4)(b); or, if this Complaint was not sent to you, no later than

60 days after the first day of publication of notice on an official internet government

forfeiture site, in accordance with Rule G(5)(a)(ii)(B).

      An answer or a motion under Fed. R.Civ.P. 12 must be filed no later than 21


                                           5
     Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 6 of 7



days after filing the claim. The claim and answer must be filed with the United

States District Clerk for the Southern District of Texas, and a copy must be served

upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.

      The United States will serve notice, along with a copy of the Complaint, on

the property owners and on any other persons who reasonably appear to be potential

claimants.

                              RELIEF REQUESTED

      The United States seeks a final judgment, pursuant to 21 U.S.C. § 881(a)(6)

and 18 U.S.C. § 981(a)(1)(A), forfeiting the Defendant Property to the United States

and requests any other relief to which the United States may be entitled.


                                             Respectfully submitted,

                                              s/Abe Martinez
                                             Abe Martinez
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Southern District of Texas
                                             1000 Louisiana, Suite 2300
                                             Houston, TX 77002
                                             (713) 567-9349 (office)
                                             abe.martinez@usdoj.gov




                                         6
Case 4:19-cv-00318 Document 1 Filed in TXSD on 01/30/19 Page 7 of 7
